This was an action by the administrator c. t. a. of the estate of R. L. Fox against former executors of the estate and the surety on their bond to recover for losses alleged to have been sustained by the estate due to failure to account for certain funds collected and for negligent failure to collect others. The defendants, among other defenses, pleaded several statutes of limitation, and moved the court for judgment declaring plaintiff's action barred, and for judgment on the pleadings.
The court below held that neither of the statutes of limitation pleaded constituted a bar, and denied the motion. Defendants excepted and appealed.
It is apparent that defendants' appeal is both premature and fragmentary. No final judgment has been rendered, and no substantial rights of the defendants have been affected by the ruling which cannot be protected by an exception and appeal from the final judgment, if adverse. Only part of the case has been brought up, leaving other parts unsettled.Johnson v. Ins. Co., 215 N.C. 120, 1 S.E.2d 381; Cole v. Trust Co.,221 N.C. 249, 20 S.E.2d 348; Utilities Com. v. R. R., 223 N.C. 840,28 S.E.2d 490; McIntosh Prac.  Proc., 776. No appeal lies from the denial of motion for judgment on the pleadings.
Appeal dismissed.